Citation Nr: 0935360	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-00 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial higher rating for lumbosacral 
strain with degenerative disk disease and thoracic facet 
dysfunction with degenerative disc disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial higher rating for disk 
protrusion and degenerative disk disease of the cervical 
spine with neck strain, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an initial higher rating for Kienböck's 
disease, left wrist, currently evaluated as 10 percent 
disabling. 

4.  Entitlement to an initial higher rating for chronic 
subacromial bursitis of the left shoulder, currently 
evaluated as 10 percent disabling. 

5.  Entitlement to a separate disability rating for erectile 
dysfunction.

6.  Entitlement to a separate disability rating for 
radiculopathy, left upper extremity.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had over 20 years of active duty service ending 
with his retirement in August 2005.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2006, a 
statement of the case was issued in December 2006, and a 
substantive appeal was received in January 2007.  

By rating decision in December 2006, the RO increased the 
ratings for the Veteran's low back disability, cervical spine 
disability and left wrist disability to 10 percent each, 
effective September 1, 2005, the date after the Veteran's 
retirement from active duty service.  Further, by rating 
decision in March 2009, the RO increased the left shoulder 
disability rating to 10 percent, effective September 1, 2005.   
However, where there is no clearly expressed intent to limit 
the appeal to entitlement to a specified disability rating, 
the RO and Board are required to consider entitlement to all 
available ratings for that condition.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  The issues therefore remain in appellate 
status. 

The Board notes that the issues of service connection for 
chest pain syndrome and cold weather injury of the right and 
left hands as well as the issues of higher initial ratings 
for the service-connected status post surgery of the 
acromioclavicular joint, right shoulder, and gastroesophageal 
reflux disease were also on appeal from the November 2005 
rating decision.  The notice of disagreement and statement of 
the case also addressed these issues.  However, the Veteran 
failed to file a substantive appeal with respect to these 
issues.  Thus, these issues are no longer in appellate 
status.  See 38 C.F.R. § 20.202.

Since erectile dysfunction and radiculopathy of the left 
upper extremity may be neurological symptoms of the Veteran's 
low back and cervical spine disabilities, respectively, these 
issues are considered part and parcel of the issues on 
appeal.  In turn, the Board believes that these issues should 
also be viewed as being in appellate status and are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain with 
degenerative disk disease and thoracic facet dysfunction with 
degenerative disk disease is manifested by subjective 
complaints of pain; but without objective findings of a 
combined range of motion limited to 120 degrees or less, 
forward flexion limited to 60 degrees or less, neurological 
deficit, ankylosis; muscle spasm, abnormal spinal contour, or 
incapacitating episodes of at least two weeks over the past 
12 months.  

2.  The Veteran's service-connected disk protrusion and 
degenerative disk disease of the cervical spine with neck 
strain is manifested by subjective complaints of pain and 
objective findings of loss of normal lordotic curvature, but 
not forward flexion limited to 15 degrees or less, ankylosis, 
or incapacitating episodes of at least four weeks over the 
past 12 months.  

3.  The Veteran's service-connected Kienböck's disease, left 
wrist is manifested by subjective complaints of pain and 
objective findings of decreased motion; there is no nonunion 
or ankylosis.

4.  The Veteran's service-connected chronic subacromial 
bursitis of the left shoulder is manifested by subjective 
complaints of pain, but no objective finding of range of 
motion limited to shoulder level; there is no dislocation or 
nonunion with loose movement of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the Veteran's service 
connected lumbosacral strain with degenerative disk disease 
and thoracic facet dysfunction with degenerative disk disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 
5235-5243 (2008).   

2.  The criteria for entitlement to an initial disability 
rating of 20 percent, but no higher, for the Veteran's 
service-connected disk protrusion and degenerative disk 
disease of the cervical spine with neck strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, § 4.71a, Diagnostic Codes 5235-5243 (2008).

3.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the Veteran's service 
connected Kienböck's disease, left wrist, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71(a), Diagnostic Code 5215 (2008).

4.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for the Veteran's service-
connected chronic subacromial bursitis of the left shoulder
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71(a), Diagnostic Codes 
5201, 5203 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

Initially, the Board notes that since the issues in this case 
(entitlement to assignment of higher initial ratings) are 
downstream issues from that of service connection (for which 
a VCAA letter was duly sent in October 2005), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The record shows that in an October 2005 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in October 2005, which was prior to the 
November 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
initial claim for service connection.  Further, a June 2006 
letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disabilities on appeal. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Also see Hartman v. Nicholson, 483 
F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007).  

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, post service treatment records and 
VA examination reports.  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.  In 
fact, in an April 2009 statement, the Veteran indicated that 
he did not have any additional information or evidence to 
submit.

The Veteran was afforded VA examinations in May 2005 and 
August 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Lumbosacral Strain with Degenerative Disk Disease and 
Thoracic Facet Dysfunction with Degenerative Disk Disease

The present appeal involves the Veteran's claim that the 
severity of his service-connected low back disability 
warrants an initial higher disability rating.  The Veteran's 
service-connected low back disability has been rated under 
Diagnostic Code 5237.  The general rating formula for 
diseases and injuries of the spine provides for the 
disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height; a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; a 30 percent rating is warranted for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Prior to his retirement, the Veteran was afforded a VA 
examination in May 2005.  The Veteran's medical records were 
reviewed.  The Veteran reported a 3/10 throbbing pain three 
times per week with normal daily activity, while lying down 
and with prolonged standing.  The pain would usually subside 
anywhere between two hours and one and half days.  The 
Veteran was currently treated with non-steroidal anti-
inflammatory drugs (NSAIDs) with no side effects, which 
helped.  There were no associated features or symptoms.  The 
Veteran's walking was not affected and he did not need 
walking devices.  There was no history of fractures or 
surgery.  Activities of daily living remained intact.  There 
were no effects on his daily activities or occupation.  On 
physical examination, muscle strength was equal bilaterally.  
There was no change in range of motion.  No further pain, 
weakness or increased pain was detected during repetitive 
movements or when resistance was applied to the back.  The 
examiner observed that range of motion was not affected by 
habitus or other factors.  The only objective finding of the 
lumbar spine was tender to palpation in the upper and lower 
back.  Range of motion was 90 degrees flexion; 30 degrees 
extension, 35 degrees lateral flexion bilaterally with 6/10 
pain at 35 degrees on right; and 30 degrees rotation 
bilaterally with 5/10 pain at 30 degrees on left.  On 
neurological examination, cranial nerves and sensation were 
intact.  Deep tendon reflexes were +2.  Lesegue sign and 
Waddell test were negative.  There were no bladder or bowel 
problems.  The examiner noted a February 2003 x-ray that 
showed degenerative disk disease.  A contemporaneous thoracic 
spine x-ray showed mild degenerative joint disease.  The 
diagnosis was low back strain with degenerative disk disease 
and thoracic facet dysfunction with degenerative disk 
disease.  

Post service treatment records from Brooke Army Medical 
Center have been associated with the claims file.  However, 
these records do not address the rating criteria with respect 
to the low back.  

In his substantive appeal, the Veteran claimed that the May 
2005 VA examination was insufficient because his pain issues 
with respect to his low back, cervical spine and left wrist 
were not adequately addressed, particularly with respect to 
his wrist.  

Although it appears that the May 2005 VA examiner reviewed 
the Veteran's medical records, took an accurate history and 
gave a thorough physical examination, given the Veteran's 
assertion, the Veteran was afforded another VA examination in 
August 2008.  The claims file was reviewed.  The Veteran 
described his pain as a burning sensation throughout his 
back.  He rated the pain as 10/10.  His pain was constant and 
daily, without incapacitating episodes.  The pain was 
provoked by twisting, flexing and extending his back.  His 
pain was also precipitated by lying flat on his back.  The 
pain was partially relieved by using a towel as support.  His 
pain was accompanied by weakness of the lower extremities, 
fatigue and lack of endurance.  He also experienced dizziness 
associated with his back pain.  He denied imbalance or falls 
associated with his back pain.  He also denied weight loss, 
visual disturbances, or bowel and bladder incontinence 
related to his back pain.  The Veteran did report erectile 
dysfunction associated with his back pain.  He was able to 
perform all activities of daily living; however, he 
infrequently required assistance with putting on his clothes 
during acute exacerbations of his pain.  The Veteran had not 
missed work secondary to his back.  He did stop participating 
in recreational sports such as basketball secondary to his 
chronic pain.  He did not wear a back brace of any other 
orthotic device.  He has not had surgery.  He took Aleve for 
pain.  He had previously been prescribed muscle relaxants 
with good relief, but he experienced gastrointestinal upset 
secondary to these medications.  

The examiner observed that the Veteran ambulated with a fluid 
gait without evidence of antalgia, imbalance or weakness.  On 
physical examination, there was normal lordotic curvature of 
the lumbar spine and a normal kyphotic curvature of the 
thoracic spine.  The lower back was nontender to palpation 
over the paraspinous muscles and over the midline.  Lesegue's 
test was negative for radicular pain at 90 degrees of hip 
flexion both sitting and lying.  Range of motion was 80 
degrees flexion with repetition; 20 degrees extension with 
repetition; 20 degrees right and left lateral bending with 
repetition; 40 degrees right and left lateral rotation with 
repetition.  All reflexes were 2+, brisk and symmetrical.  
Muscle groups were symmetrical without gross deformity or 
malalignment.  Muscle strength was 5/5 to full resistance in 
all muscle groups of each lower extremity.  Light touch 
sensation was equal and intact in all nerve distribution in 
each lower extremity.  A contemporaneous x-ray showed mild 
degenerative changes in the inferior one-half of the lumbar 
spine; otherwise unremarkable.  The diagnosis was mechanical 
lower back pain.  Under DeLuca, the examiner found no 
objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination or lack of 
endurance.  The nature and extent of any additional limits on 
functional ability during flare-ups was as noted in the 
history provided by the Veteran. 

The VA examination reports also addressed the remaining 
issues on appeal discussed below.  Given that the claims file 
and medical records were reviewed by the examiners and the 
examination reports set forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient for rating purposes for all the 
issues on appeal.  

Therefore, the Board now turns to the issue of rating the 
Veteran's low back disability.  Under the general rating 
formula, there is no medical evidence to warrant a 20 percent 
rating or higher.  There was no objective finding of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees.  The most restrictive range of motion was documented 
at the most recent VA examination, which showed that the 
Veteran's range of motion was 20 degrees extension and 80 
degrees flexion, with no change upon repetition.  Further, 
combined range of motion was well over 120 degrees at both VA 
examinations.  The examiners also found no evidence of 
abnormal gait, abnormal spinal contour, muscle spasm or 
ankylosis.  There is no medical evidence of record 
demonstrating any additional loss of motion. 

Further, there is no medical evidence of record showing that 
the Veteran currently suffers from incapacitating episodes 
having a total duration of at least two weeks during the past 
12 months to warrant a 20 percent rating under this 
provision.  Both VA examinations observed that there were no 
incapacitating episodes in the past 12 months.  

The Board acknowledges that the Veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  The August 2008 VA 
examination specifically addressed the DeLuca criteria and 
found no objective clinical evidence that function was 
additional limited pain, fatigue, weakness, incoordination or 
lack of endurance.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, with the exception of erectile dysfunction, which is 
addressed in the Remand portion of this decision below, there 
has been no objective finding of any other neurological 
abnormalities.  Both VA examinations reported that there was 
no bowel or bladder incontinence.  Further, although the 
Veteran has complained of lower extremity weakness, the most 
recent VA examination showed that the Lesegue's test was 
negative for radicular pain and sensation was intact and 
equal in all nerve distributions of the lower extremities.  
Thus, a separate rating is not warranted for neurological 
symptoms. 

Therefore, a preponderance of the evidence is against a 
rating in excess of 10 percent for lumbosacral strain with 
degenerative disk disease and thoracic facet dysfunction with 
degenerative disk disease.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  
Nevertheless, should the Veteran's service-connected 
disability increase in severity in the future, he may always 
advance a new claim for an increased rating. 

Disk Protrusion and Degenerative Disk disease of the Cervical 
Spine with Neck Strain

The Veteran is also seeking a higher initial rating for his 
service-connected cervical spine disability.  The Veteran's 
service-connected cervical spine disability has been rated 
under Diagnostic Code 5242 and, thus, the general rating 
formula for diseases and injuries of the spine discussed 
above is also applicable to this analysis.  

At the May 2005 VA examination, the Veteran reported 8/10 
dull burning pain off and on every day with normal daily 
activity.  The pain would usually subside in a couple of 
hours after each episode.  Again, the Veteran was treated 
with NSAIDS with no side effects.  There were no associated 
features or symptoms, except radiation of the pain and 
numbness to the left shoulder off and on every day.  The 
Veteran's walking was not affected and he did not need any 
walking devices.  There was no history of fractures or 
surgery.  Activities of daily living remained intact.  The 
Veteran could not wear Kevlar or body armor.  On physical 
examination, muscle strength was equal bilaterally.  There 
was no change in range of motion.  No further pain, weakness 
or increased pain was detected during repetitive movements or 
when resistance was applied to the neck.  The Veteran had 
normal positioning of the head with symmetrical appearance of 
head and neck.  The Veteran's range of motion was not 
affected by habitus or other factors.  The only objective 
finding was tenderness to palpation posterior neck.  Range of 
motion was 45 degrees flexion with 3/10 pain from zero to 45 
degrees back to zero degrees; 55 degrees extension with 3/10 
pain from zero to 55 degrees back to zero degrees; 70 degrees 
rotation bilaterally with 3/10 pain from zero to 70 degrees 
back to zero degrees bilaterally; and 45 degrees lateral 
flexion bilaterally with 2/10 pain from zero to 45 degrees 
bilaterally.  On neurological examination, cranial nerves and 
sensation were intact.  Deep tendon reflexes were +2.  
Lesegue sign and Waddell test were negative.  There were no 
bladder or bowel problems.  A February 2005 MRI of the 
cervical spine showed diffuse mild-moderate spondylosis 
changes of the cervical spine; multilevel degenerative disk 
disease; and a small area of posterior vertebral bony 
endplate spurring with associated right paracentral small 
area of disk protrusion.  The diagnosis was disk protrusion, 
degenerative disk disease and cervical spine/neck strain.  

A March 2006 post service treatment record from Brooke Army 
Medical Center showed that the Veteran presented with chronic 
neck pain.  The Veteran reported that he started experiencing 
decreasing strength in his left hand/arm and sharp radiating 
pain down his right arm.  Range of motion testing appeared to 
show: forward bending to 40 degrees; back bending to 30 
degrees; side bending left to 40 degrees; side bending right 
to 30 degrees; right rotation to 70 degrees; and left 
rotation to 90 degrees.  The cervical spine had an abnormal 
appearance and motion.  Pain was elicited by motion.  The 
cervical spine showed weakness and was tender to palpation.  
The examination also indicated that the Veteran's reflexes 
were diminished on the left and hyperactive on the right.  
Muscle bulk and tone was abnormal and muscle atrophy was 
seen.  A weak grasp was noted on the left and strength was 
reduced.  Gait however was normal.  An assessment of 
herniated disc with decreased strength, muscle mass of left 
arm with radicular; intervertebral disk degeneration; 
cervicalgia; and cervical spondylosis was given.  A March 
2006 x-ray showed an impression of mild decrease in disc 
height at C4-5 and C5-6, which was unchanged from previous 
examination. 

In his substantive appeal, the Veteran also reported that in 
order to relieve the constant pain in his neck, he had to 
sleep on a rigid brace that pushed the disk into place, which 
allowed him to sleep for a few hours, but he still woke up 
every night due to pain.  

At the August 2008 VA examination, the Veteran described his 
pain as a burning sensation throughout his neck, which was a 
10/10.  His pain was constant and daily, without 
incapacitating episodes.  The pain was provoked by twisting, 
flexing and extending his neck.  His pain was also 
precipitated by lying flat on his back.  The pain was 
partially relieved by using a towel as support.  His pain was 
accompanied by weakness of the lower extremities, fatigue and 
lack of endurance.  He also experienced dizziness associated 
with his neck pain.  He was able to perform all activities of 
daily living; however, he infrequently required assistance 
with putting on his clothes during acute exacerbations of his 
pain.  The Veteran had not missed work secondary to his neck.  
He did stop participating in recreational sports such as 
basketball secondary to his chronic pain.  He did not wear an 
orthotic device.  He had not had surgery.  He took Aleve for 
pain.  He had previously been prescribed muscle relaxants 
with good relief, but he experienced gastrointestinal upset 
secondary to these medications.  

The examiner observed that the Veteran ambulated with a fluid 
gait without evidence of antalgia, imbalance or weakness.  On 
physical examination, the neck was positioned in slight 
flexion with a loss of the normal lordotic curvature of the 
cervical spine.  The neck was diffusely tender over the mid-
line and over the paraspinous muscles.  Range of motion was 
60 degrees flexion with repetition; 12 degrees extension with 
repetition to 15 degrees; 30 degrees right and left lateral 
bending with repetition to 35 degrees; 70 degrees right and 
left lateral rotation with repetition.  There was a painful 
arc of motion throughout all degrees of extension.  All 
reflexes were 2+, brisk and symmetrical.  Muscle groups were 
symmetrical without gross deformity or malalignment.  Muscle 
strength was 5/5 to full resistance in all muscle groups of 
each upper extremity.  Light touch sensation was equal and 
intact in all nerve distribution in each upper extremity.  
However, a cervical spine compression test was positive for 
radicular pain in the left upper extremity.  A 
contemporaneous x-ray showed loss of normal lordotic 
curvature of the cervical spine, mild degenerative changes 
involving the inferior half of the cervical spine.  The 
diagnosis was chronic strain of the cervical spine.  Under 
DeLuca, the examiner found no objective clinical evidence 
that function was additionally limited by pain, fatigue, 
weakness, incoordination or lack of endurance.  The nature 
and extent of any additional limits on functional ability 
during flare-ups was as noted in the history provided by the 
Veteran. 

Based on the medical evidence of record, the Board concludes 
that, when resolving all benefit of the doubt in favor of the 
Veteran, a rating of 20 percent is warranted for the 
Veteran's service-connected cervical spine disability, 
effective September 1, 2005.  The March 2006 treatment record 
from Brooke Army Medical Center observed that the Veteran's 
cervical spine had an abnormal appearance.  Subsequently, the 
August 2008 VA examination and x-ray showed the loss of 
normal lordotic curvature of the cervical spine, which is one 
of the criteria for a 20 percent rating under the general 
rating formula.  Thus, the Board finds that a 20 percent 
rating is warranted.  As the March 2006 treatment record was 
within a year of the Veteran's retirement from service, the 
Board finds that the Veteran's cervical spine disability more 
nearly approximates a 20 percent disability rating from the 
day after his retirement from active service, September 1, 
2005.  See Fenderson, supra.

Nevertheless, a rating in excess of 20 percent is not 
warranted under the general rating formula because there is 
no objective finding of forward flexion of the cervical spine 
of 15 degrees or less.  The most restrictive flexion found 
was 40 degrees documented in the March 2006 treatment record.  

The Board acknowledges that the Veteran has chronic neck pain 
and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  Nevertheless, a higher compensation 
is not warranted under these provisions because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion to such a degree so as to warrant a rating in excess 
of the current 20 percent awarded.  The August 2008 VA 
examination specifically addressed the DeLuca criteria and 
found no objective clinical evidence that function was 
additional limited pain, fatigue, weakness, incoordination or 
lack of endurance.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the Veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months to warrant a 40 
percent rating for intervertebral disc syndrome.  Again, both 
VA examinations clearly stated that there had been no 
incapacitation over the past 12 months. 

Moreover, with the exception of radiculopathy of the left 
upper extremity, which is addressed in the Remand portion of 
this decision, there is no evidence of neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  The Board 
recognizes that the Veteran complained of pain radiating down 
his right arm, but there has been no objective medical 
findings of decreased sensation or other neurological 
symptoms that would warrant a separate compensable rating.  
In sum, the medical evidence of record does not support a 
separate compensable rating for neurologic abnormalities.  
With the exception of possible radiculopathy of the left 
upper extremity, the Veteran's symptoms are adequately 
contemplated in the current 20 percent rating.  

In conclusion, the Board finds that a 20 percent disability 
rating, but no higher, for the Veteran's service-connected 
disk protrusion and degenerative disk disease of the cervical 
spine with neck strain is warranted, effective September 1, 
2005.  

Kienböck's Disease, Left Wrist

The Veteran is also seeking an initial higher rating for his 
service-connected left wrist disability.  The Veteran's is 
service-connected for Kienböck's disease, left wrist, which 
is an avascular necrosis (destruction of bone tissue due to 
interruption of blood supply) with fragmentation and collapse 
of the lunate.  It has been rated by the RO under the 
provisions of Diagnostic Code 5215.  Under Diagnostic Code 
5215, the maximum rating allowed for disability resulting 
from limitation of motion of the wrist is 10 percent.  This 
rating is applicable when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  

At the May 2005 VA examination, the Veteran reported 8/10 
achy, burning and stinging pain one to two times per week 
with normal daily activity.  The pain would usually subside 
in one-half day after treatment.  The pain was alleviated by 
NSAIDs.  The Veteran did not use correction or assisting 
devices.  He had surgery in November 2000 to repair a 
ligament tear.  The Veteran denied dislocation, subluxation, 
inflammatory arthritis or prosthesis.  Activities of daily 
living remained intact.  There were no limitations on daily 
activities or occupation.  The examiner noted that the 
Veteran was right hand dominant.  On physical examination, 
muscle strength was equal bilaterally.  There was no change 
in range of motion.  No further pain, weakness or increased 
pain was detected during repetitive movements or when 
resistance was applied to the wrist.  Ankylosis was not 
present.  The examiner observed that range of motion was not 
affected by habitus or other factors.  The only objective 
finding of the left wrist was tenderness to palpation at the 
posterior left wrist.  Range of motion was 80 degrees flexion 
with 9/10 pain at 80 degrees; 70 degrees extension; 45 
degrees ulnar deviation; and 20 degrees radial deviation with 
8/10 pain at 20 degrees.  The examination report also 
documented normal range of motion of all fingers.  The 
diagnosis was left wrist Kienbock's disease.  

An April 2006 post service treatment record from Brooke Army 
Medical Center showed that the Veteran reported wrist pain 
and swelling.  The fingers and left hand showed no 
abnormalities associated with the left wrist.  Range of 
motion of the left wrist was somewhat restricted in all 
direction with pain at all extremes.  The assessment was 
joint pain, localized in the wrist.  However, an April 2006 
x-ray of the left wrist was normal. 

At the August 2008 VA examination, the Veteran described his 
left wrist pain as dull and achy with pain being 10/10.  He 
had daily pain intermittently throughout the day.  His wrist 
pain was accompanied by redness, warmth, instability, lack of 
endurance and fatigue.  The pain was partially relieved by 
rest.  He denied a history of subluxation or dislocation.  
There was no history of left wrist joint infection.  He 
denied constitutional symptoms such as nausea, vomiting, 
diarrhea, fevers or chills associated with his wrist pain.  
It was also noted that the Veteran had a surgical procedure 
of the left wrist.  The Veteran did describe some difficulty 
with fatigue of his left wrist while using the keyboard at 
work.  The Veteran had not missed work secondary to his wrist 
pain.  However, he had stopped participating in recreational 
sports such as basketball secondary to his chronic pain.  

It was noted that the Veteran was right hand dominant.  On 
physical examination, there was a 1 cm. transverse scar over 
the mid-carpal region of the left wrist, which was nontender 
to palpation.  The wrist was tender over the scaphoid and 
lunate bones.  The muscle groups of the left upper extremity 
were symmetrical without wrist deformity or malalignment.  
Range of motion was zero to 40 degrees palmar flexion with 
repetition from zero to 60 degrees; zero to 40 degrees 
dorsiflexion with repetition zero to 45 degrees; zero to 18 
degrees active radial flexion with repetition zero to 18 
degrees; and zero to 10 degrees ulnar flexion with repetition 
zero to 12 degrees.  Contemporaneous x-rays of the left wrist 
showed biconcavity of the radial carpal joint with mild 
arthrosis of that joint, otherwise unremarkable.  The 
diagnosis was degenerative arthritis, osteoarthritis of the 
left wrist following a triangular fibrocartilage repair.  

Based on the medical evidence of record, the Board must 
conclude that a higher rating is not warranted for the 
Veteran's service-connected left wrist disability.  Since the 
Veteran currently receives the maximum 10 percent rating 
under Diagnostic Code 5215, an increased rating under this 
provision is not possible.  Further, a higher rating is not 
possible under Diagnostic Code 5214 for ankylosis of the 
wrist.  The record contains no objective finding of ankylosis 
(favorable or unfavorable).  The most recent VA examination 
specifically found no ankylosis.

Further, the Board finds that neither VA examinations nor 
treatment records have shown significant limitation of motion 
or ankylosis of any of the left hand fingers to warrant 
application of Diagnostic Codes 5216-5230. 

Moreover, where a musculoskeletal disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, since the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, the analysis required by DeLuca, supra, 
would not result in a higher schedular rating.

The Board observed that the Veteran does have a surgical scar 
on the left wrist.  However, as this scar was only 1 cm and 
nontender to palpation, a separate compensable rating for the 
scar is also not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805.  

In sum, a preponderance of the evidence is against the 
Veteran's claim for an initial higher rating for his service-
connected Kienböck's disease, left wrist.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Chronic Subacromial Bursitis of the Left Shoulder

The present appeal also includes the issue of entitlement to 
an initial higher rating for the Veteran's service-connected 
left shoulder disability.  The RO has rated the Veteran's 
left shoulder disability under the provisions of Diagnostic 
Codes 5019 and 5201.  Diagnostic Code 5019 provide that 
bursitis will be rated based on limitation of motion of the 
affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  
Under Diagnostic Code 5201, which provides the rating 
criteria for evaluation of limitation of motion of the arm, a 
20 percent rating is warranted when motion is limited at 
shoulder level or midway between side and shoulder level for 
the minor arm; a 30 percent when motion is limited midway 
between side and shoulder level for major arm or to 25 
degrees from side for minor arm; and a 40 percent when motion 
is limited to 25 degrees from side for major arm.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5201.  Normal forward flexion and 
abduction of the shoulder are from 0 degrees to 180 degrees 
with 90 degrees being at shoulder level and external and 
internal rotation if from zero to 90 degrees.  38 C.F.R. § 
4.71a, Plate I.  

The May 2005 VA examination report showed that the Veteran 
reported that he had 8/10 constant dull burning pain in the 
left shoulder.  Pain was alleviated by treatment with NSAIDs.  
The Veteran did not use correction or assisting devices.  The 
Veteran denied dislocation, subluxation, inflammatory 
arthritis or prosthesis.  Activities of daily living remained 
intact and there was no affect on his daily activities or 
occupation.  On physical examination, muscle strength was 
equal bilaterally.  There was no change in range of motion.  
No further pain, weakness or increased pain was detected 
during repetitive movements or when resistance was applied to 
the shoulder.  There was no ankylosis present.  The examiner 
observed that range of motion was not affected by habitus or 
other factors.  There were no objective findings.  Range of 
motion was 180 degrees flexion; 180 degrees abduction; 90 
degrees internal rotation and 90 degrees external rotation.  
The examiner observed a 4 cm by 1 cm light brown to brown 
postoperative epidermal inclusion cyst (EIC) scar that was 
tender to palpation in the left posterior shoulder.  A 
January 2005 x-ray of the left shoulder was normal.  The 
diagnosis was left shoulder strain and postoperative scar, 
EIC, posterior left shoulder.   

In his substantive appeal, the Veteran indicated that his 
shoulder had worsened since his initial rating.  

At the August 2008 VA examination, the Veteran rated his pain 
in his left shoulder as 10 out of 10.  He had daily, 
intermittent pain throughout each without incapacitating 
episodes.  The pain was described as a dull, achy type 
sensation deep in his left shoulder.  The pain was 
accompanied by stiffness, warmth and instability.  He had a 
lack of endurance, fatigue and physical activity.  His pain 
was precipitated and provoked by any use of the left upper 
extremity and was partially relieved by rest.  He denied 
redness, swelling, subluxation, dislocation or joint 
infection.  The examiner observed that a 2006 electrical 
diagnostic study done at Brooke Army Medical Center revealed 
ulnar neuropathy of his left elbow.  He used over the counter 
pain medications such as Aleve twice a day.  He had not 
received any injection in the left shoulder.  He did not use 
a sling or any other orthotic device.  Lastly, the Veteran 
has never had surgery on his left shoulder or surgical 
implant. 

Again, the examination showed that the Veteran was right hand 
dominant.  On physical examination, there was a 4 cm 
transverse laceration over the medial aspect of the left 
trapezius muscle, which was tender to palpation.  The 
shoulder was otherwise symmetrical without gross deformity or 
malalignment.  Range of motion was zero to 165 degrees 
forward flexion with repetition from zero to 170 degrees; 
zero to 160 degrees abduction with repetition from zero to 
160 degrees; zero to 60 degrees external rotation with 
repetition from zero to 70 degrees; zero to 50 degrees 
internal rotation with repetition from zero to 60 degrees; 
and zero to 60 degrees extension with repetition from zero to 
60 degrees.  There was no painful arc of motion.  
Contemporaneous x-rays showed slight sloping of the acromion 
with a few degenerative cysts, otherwise unremarkable.  The 
diagnosis was chronic subacromial bursitis of the left 
shoulder. 

Initially, the Board observes that the medical evidence shows 
that the Veteran has a tender scar on his left shoulder.  The 
Veteran has been awarded service connection for postoperative 
scar, left shoulder, and assigned a noncompensable evaluation 
in the November 2005 rating decision.  Even though there is 
medical evidence that the scar was tender to palpation, this 
issue is currently not on appeal and, thus, the Board is 
unable to address it at this time.  

Therefore, based on the medical evidence of record, a rating 
in excess of 10 percent is not warranted under Diagnostic 
Code 5201.  There is no competent medical evidence to 
indicate that the range of motion of the Veteran's left 
shoulder is limited to shoulder level to warrant a 20 percent 
rating.  Both VA examinations showed that flexion and 
abduction range of motion were much higher than shoulder 
level, which is 90 degrees. 

Nevertheless, the Board must also determine whether other 
Diagnostic Codes pertaining to the shoulder and arm would 
warrant a higher rating.  In the instant case, Diagnostic 
Code 5200 is not applicable because there has been no 
competent medical evidence showing that the Veteran has 
ankylosis of his left shoulder.  The August 2008 VA 
examination specifically found no evidence of ankylosis. 
Moreover, Diagnostic Code 5202 is also not for application 
because there has been no objective finding of malunion or 
recurrent dislocation of the humerus.  Further, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5203 because there is no objective finding of dislocation or 
nonunion with loose movement of the clavicle or scapula.  At 
both VA examinations, the Veteran specifically denied a 
history of any dislocation.  

The Board acknowledges that the Veteran has chronic shoulder 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
based on both VA examinations, the Veteran does not have 
additional functional loss due to pain, weakness, fatigue, or 
incoordination, which would limit motion to such a degree so 
as to warrant a rating in excess of the current 10 percent 
rating.  

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
Veteran's service-connected chronic subacromial bursitis of 
the left shoulder.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Initial ratings in excess of 10 percent for the Veteran's 
service-connected lumbosacral strain with degenerative disk 
disease and thoracic facet dysfunction with degenerative disc 
disease; Kienböck's disease, left wrist; and chronic 
subacromial bursitis of the left shoulder are not warranted.  
To that extent, the appeal is denied. 

An initial 20 percent rating, but no higher, for the 
Veteran's service-connected disk protrusion and degenerative 
disk disease of the cervical spine with neck strain is 
warranted, effective September 1, 2005.  To that extent, the 
appeal is granted.


REMAND

The medical evidence of record appears to suggest that the 
Veteran's erectile dysfunction and radiculopathy, left upper 
extremity, are neurological symptoms of his service-connected 
low back disability and cervical spine disability, 
respectively.  Thus, the Board finds that the Veteran should 
be afforded a VA examination to determine whether separate 
disability ratings are warranted for the Veteran's erectile 
dysfunction and radiculopathy, left upper extremity. 
 
Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether the Veteran has erectile 
dysfunction associated with his service-
connected low back disability and whether 
the Veteran has radiculopathy of the left 
upper extremity associated with his 
service-connected cervical spine 
disability.  

2.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
benefit sought on appeal are not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
Leonard J. Vecchiollo 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


